Exhibit 10.1

EXECUTION VERSION

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of August 20,
2020 between KAMAN CORPORATION, a Connecticut corporation (the “Company”), and
Ian K. Walsh (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company has offered employment to the Executive on the terms set
forth below; and

WHEREAS, the Executive is prepared to accept such employment, subject to such
terms;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.    EMPLOYMENT TERM; NO CONFLICTING CONTRACTUAL OBLIGATIONS.

(a)    The Executive’s term of employment under this Agreement shall be for a
term commencing on September 8, 2020 (the “Effective Date”) and shall end on the
third anniversary of the Effective Date (the “Employment Term”). In all events
hereunder, Executive’s employment is subject to earlier termination pursuant to
Section 7 hereof, and upon such earlier termination the Employment Term shall be
deemed to have ended.

(b)    Executive represents and warrants to the Company that that:

(i)    Executive has the legal right to enter into this Agreement and to perform
all of the obligations on the Executive’s part to be performed hereunder in
accordance with its terms;

(ii)    Executive is not a party to any contract, agreement or understanding,
written or oral, which could prevent the Executive from entering into this
Agreement or performing all of the Executives obligations hereunder or his
duties as an employee of the Company, nor will the execution of this Agreement
and the performance of such obligations or duties result in a conflict of
interest between him and any other party;

(iii)    Executive’s acceptance of employment with the Company and the
performance of Executive’s duties hereunder will not violate any
non-solicitation, non-competition, or other similar covenant or agreement of a
prior employer; and

(iv)    Executive has not engaged in, or been the subject of any allegations
relating to, workplace misconduct or impropriety, including sexual, racial or
other types of harassment, discrimination or abusive behavior.



--------------------------------------------------------------------------------

2.    POSITION & DUTIES.

(a)    The Executive shall serve as the Company’s President and Chief Executive
Officer under this Agreement, commencing on the Effective Date and continuing
throughout the Employment Term. As President and Chief Executive Officer, the
Executive shall have such duties, authorities and responsibilities commensurate
with the duties, authorities and responsibilities of persons in similar
capacities in similarly sized companies and such other duties and
responsibilities as the Company’s Board of Directors (the “Board”) shall
designate that are consistent with the Executive’s position as President and
Chief Executive Officer.

(b)    During the Employment Term, the Executive shall use the Executive’s best
reasonable efforts to perform faithfully and efficiently the duties and
responsibilities assigned to the Executive hereunder (including applicable
obligations under state and federal laws) and devote substantially all of the
Executive’s business time (excluding periods of vacation and other approved
leaves of absence) to the performance of the Executive’s duties with the
Company, provided the foregoing shall not prevent the Executive from
(i) participating in charitable, civic, educational, professional, community or
industry affairs or, with prior written approval of the Board, serving on the
board of directors or advisory boards of other companies; and (ii) managing the
Executive’s and the Executive’s family’s personal investments, in each case so
long as such activities do not materially interfere with the performance of the
Executive’s duties hereunder or create a potential business conflict or the
appearance thereof. If at any time service on any board of directors or advisory
board would, in the good faith judgment of the Board, conflict with the
Executive’s fiduciary duty to the Company or create any appearance thereof, the
Executive shall promptly resign from such other board of directors or advisory
board after written notice of the conflict is received from the Board.

(c)    During the Employment Term, the Executive further agrees to serve without
additional compensation as an officer and director of any of the Company’s
subsidiaries and agrees that any amounts received from any such corporation may
be offset against the amounts due hereunder.

(d)    The principal place of the Executive’s employment shall be the Company’s
principal executive office currently located in Bloomfield, Connecticut;
provided that the Executive may be required to travel on Company business during
the Employment Term.

3.    BASE SALARY. The Company agrees to pay the Executive a base salary (the
“Base Salary”) during the Employment Term at an annual rate of $650,000 (subject
to possible increase if the Board, in its sole discretion, so determines),
payable in accordance with the regular payroll practices of the Company, but not
less frequently than monthly.

4.    BONUSES.

(a)    The Executive shall be eligible to participate in the Company’s bonus and
other short and long term incentive compensation plans and programs for the
Company’s senior executives at a level commensurate with the Executive’s
position during the Employment Term. Except as set forth in Section 4(b), the
Executive shall have the opportunity to earn an annual target bonus measured
against performance criteria to be determined by the Board (or a

 

2



--------------------------------------------------------------------------------

committee thereof) of at least 100% of Base Salary as an initial target bonus
opportunity as described in the terms of the Company’s annual bonus plan as then
in effect. Except as provided under Section 8 of the Agreement, the Executive
shall receive payments with respect to the plans and programs described in this
Section 4 in accordance with the terms of such plans and programs.

(b)    For the period beginning on the Effective Date and ending on December 31,
2020 (subject to continued employment through such date), the Executive shall be
eligible to receive a prorated annual bonus (calculated as the annual bonus that
would have been paid for the entire 2020 calendar year based upon the full year
target bonus opportunity described in Section 4(a) multiplied by a fraction, the
numerator of which is the number of days during the 2020 performance year that
the Executive is employed by the Company and the denominator of which is 365);
provided, that in no event shall such prorated annual bonus be less than
$125,000. Except as provided under Section 8 of the Agreement, the Executive
shall receive such prorated annual bonus payment at the time that annual bonuses
are paid to other senior executives and with respect to the plans and programs
described in this Section 4 in accordance with the terms of such plans and
programs.

(c)    In consideration of the Executive entering into this Agreement and as an
inducement to join the Company, the Company shall pay the Executive a one-time
lump sum cash payment of $200,000 (the “Cash Payment”) no later than
December 31, 2020; provided that, the Executive shall repay the gross amount of
the Cash Payment if, prior to December 31, 2021, the Executive terminates the
Executive’s employment without Good Reason (as defined below) or the Company
terminates the Executive’s employment for Cause (as defined below).

5.    EQUITY AND LONG-TERM INCENTIVE AWARDS.

(a)    In consideration of the Executive entering into this Agreement and as an
inducement to join the Company, on the Effective Date, the Company will grant
the following equity awards to the Executive pursuant to the Kaman Corporation
Amended and Restated 2013 Management Incentive Plan (the “Management Inventive
Plan”) or similar arrangement: restricted stock units with respect to a number
of shares of Company common stock with a fair market value at the time of grant
of $1,250,000, which shall fully vest (subject to continued employment) on the
three-year anniversary of the Effective Date (the “RSU Award”). If Executive’s
employment terminates prior to such three-year anniversary of the Effective
Date, then no portion of the RSU Award shall vest, except in the case of the
Executive’s termination of the Executive’s employment with Good Reason (as
defined below) or the Company’s termination of the Executive’s employment
without Cause (as defined below), in which case the RSU Award will immediately
vest. All terms and conditions of such RSU Award shall be governed by the terms
and conditions of the Management Incentive Plan and the applicable award
agreement.

(b)    The Executive shall be eligible to receive additional grants of stock
options, stock appreciation rights, restricted stock and other equity awards at
the sole discretion of the Board or the Compensation Committee of the Board (the
“Compensation Committee”).

 

3



--------------------------------------------------------------------------------

(c)    The Executive shall be eligible to participate in the long-term incentive
program feature of the Management Incentive Plan (including any substitute or
successor plan, the “LTIP”) annually beginning with the performance period
commencing on January 1, 2021. Except as set forth below, the Executive shall
have the opportunity to earn an LTIP award for each LTIP performance period
measured against performance criteria to be determined by the Board (or a
committee thereof) of at least 300% of Base Salary as a target LTIP opportunity
as described in the terms of the Management Incentive Plan. As a one-time
inducement for the Executive to achieve the performance goals to be determined
by the Board (or a committee thereof) for the LTIP performance period of
January 1, 2021 – December 31, 2023 (the “2021-2023 Performance Period”), the
target value of the Executive’s LTIP opportunity for the 2021-2023 Performance
Period shall be $2,550,000, notwithstanding the otherwise applicable target
described above. For the sake of clarity, the parties understand and agree that
the value of such $2,550,000 target opportunity reflects 300% of Base Salary
plus $600,000.

(d)    The Executive shall be subject to, and shall comply with, the Company’s
stock ownership guidelines during the Employment Term.

5A.     RECOVERY OF AMOUNTS RELATED TO MANDATORY RESTATEMENTS.

(a)    RIGHT OF RECAPTURE. Subject to the terms of this Section 5A, but
otherwise notwithstanding any other provision of this Agreement or the terms of
any compensation arrangement, plan or program, the Executive shall pay the
Company a sum equal to the Recapture Amount if, and to the extent that,
(i) payment of Incentive Compensation is or was contingent upon the achievement
of one or more specified financial performance targets and (ii) the amount of
such Incentive Compensation is, or would have been, affected by a Mandatory
Restatement that the Company is required to implement that results directly from
Executive’s fraudulent or knowing, intentional misconduct.

(b)    DEFINITIONS. For purposes of this Section 5A:

“Recapture Amount” means (i) the difference between (a) the amount of Incentive
Compensation paid or received, or to be paid or received by the Executive
pursuant to an award made, within the twelve-month period following first
issuance of financial statements that are subsequently determined to be subject
to a Mandatory Restatement, and (b) the amount that would have been paid or
received by the Executive based on the financial results reported in the
Mandatory Restatement, in each case as determined in good faith by the
Compensation Committee that exists at the time of determination; provided that,
(ii) the amount that the Executive shall be required to reimburse the Company
from previously received Incentive Compensation shall be reduced by the Net Tax
Cost of such compensation to the Executive, and (iii) to the extent that the
price of the Company’s Common Stock is or was a component of the performance
objectives upon which the Incentive Compensation was payable, the value of the
stock taken into account for purposes of re-determining the level of achievement
based on the Mandatory Restatement will be equitably adjusted by the
Compensation Committee, utilizing a third-party consultant with expertise in
equity valuations.

 

4



--------------------------------------------------------------------------------

“Incentive Compensation” means amounts paid or received, or to be paid or
received, under awards made on or after the Effective Date, pursuant to:
(i) annual cash incentive awards under the Management Incentive Plan; (ii) long
term performance awards under the Management Incentive Plan; (iii) other
equity-based awards under the Management Incentive Plan if vesting or lapse of
restrictions is dependent upon achievement of financial performance objectives,
and (iv) like compensation under other or successor plans when entitlement to
payments is dependent upon achievement of financial performance objectives. For
the avoidance of doubt, Incentive Compensation does not include the proceeds of
any stock option grant, restricted stock or restricted stock unit award,
long-term performance award or any other variety of equity-based award that has
a vesting schedule based on the passage of time and the continued performance of
services rather than the achievement of financial performance objectives.

“Mandatory Restatement” means a restatement of the Company’s financial
statements for fiscal year 2020 or any year thereafter which, in the good faith
opinion of the Company’s Independent Registered Public Accounting Firm (the
“Auditors”), is required to be implemented pursuant to generally accepted
accounting principles, but excluding any restatement which is so required with
respect to a particular year as a consequence of a change in generally accepted
accounting rules effective after the publication of the financial statements for
such year. Notwithstanding the immediately preceding sentence, a Mandatory
Restatement shall not include any restatement that (i) occurs more than three
years following the date of the Executive’s termination of employment, or
(ii) in the good faith judgment of the Audit Committee of the Board (the “Audit
Committee”), (A) is required due to a change in the manner in which the
Company’s Auditors (including for this purpose, any successor accounting firm
retained by the Company which was not engaged at the time that the original
financial statement in question was prepared) or governmental authorities
interpret the application of generally accepted accounting principles (as
opposed to a change in a prior accounting conclusion due to a change in the
facts upon which such conclusion was based), or (B) is otherwise required due to
events, facts or changes in law or practice that the Audit Committee concludes
were immaterial.

“Net Tax Cost” means the net amount of any federal, foreign, state or local
income, employment or other taxes paid by the Executive in respect of Incentive
Compensation received, after taking into account any and all available
deductions, credits or other offsets allowable to the Executive, and which are
not recoverable by the Executive through timely amending any prior income or
other tax returns. The Executive shall seek all recoverable amounts in a prompt
and diligent manner.

(c)    COMPENSATION COMMITTEE ADMINISTRATION; EXECUTIVE RIGHT OF APPEAL.

(i)    The Compensation Committee shall determine in good faith whether or not
the Executive’s fraudulent or knowing, intentional misconduct has resulted in a
Mandatory Restatement and the Executive shall be given a reasonable opportunity
to provide his view (which may include any financial advisors he may engage for
assistance) of the matter to the Compensation Committee as part of the
determination process. If the Compensation Committee agrees with the Executive’s
position, it shall, in its sole discretion, specify an amount to be repaid to
the Company, if any, that it

 

5



--------------------------------------------------------------------------------

concludes is equitable and appropriate under the circumstances. If the
Compensation Committee does not agree with the Executive’s position, no
adjustment shall be made in the determinations made under this Section 5A.
Subject to subsection (B), the Compensation Committee’s judgments and actions in
accordance with the two immediately preceding sentences shall be final, binding
and conclusive on the Company, the Executive, and all persons claiming an
interest through either such party.

(ii)    Notwithstanding subsection 5A(c)(1), if the Executive believes that any
determination made under this Section 5A, is incorrect, excessive or otherwise
inequitable, he shall have the right to appeal to the Board of Directors for a
review of any such determinations.

(d)    REPAYMENT DUE DATES. Payment of the Recapture Amount shall be made as
follows: The Executive shall pay to the Company the Recapture Amount, such
payment to be made promptly by the Executive following written demand by the
Company, but in any event within 30 days following the later of the date of
receipt of such written demand or the final resolution of any appeal to the
Board or the Compensation Committee, as provided in this Agreement. The
Executive shall pay to the Company all tax refunds received by the Executive in
respect of his amending any prior income or other tax return as required by this
Agreement, such payment to be made within 30 days of Executive’s receipt of any
such refund.

(e)    EFFECT ON OTHER ENFORCEMENT PROVISIONS OF THIS AGREEMENT. This Section 5A
does not supersede the Company’s right to enforce any provision of this
Agreement nor shall it affect the Executive’s entitlement to any other benefits
provided in accordance with this Agreement.

(f)    REQUIREMENTS UNDER SECTION 954 OF THE DODD-FRANK ACT. The parties agree
that this Section 5A shall be null and void and of no further effect upon the
earlier of: (i) the date on which the Company is required to comply with rules
or regulations promulgated by the U.S. Securities and Exchange Commission to
implement the requirements of Section 954 of the Dodd-Frank Act (“Section 954
Rules”) or (ii) the effective date of a clawback policy adopted by the Board or
Committee. The Executive hereby agrees to be bound by the Section 954 Rules or
any clawback policy adopted by the Board or Committee without further amendment
of this Agreement, including with respect to preexisting awards.

6.    EMPLOYEE BENEFITS.

(a)    BENEFIT PLANS. The Executive shall be entitled to participate in all
employee benefit plans of the Company including, but not limited to, thrift,
profit sharing, medical coverage, education, other retirement or welfare
benefits and perquisites (as approved by the Compensation Committee) that the
Company has adopted or may adopt, maintain or contribute to for the benefit of
its senior executives at a level commensurate with the Executive’s positions
subject to satisfying the applicable eligibility requirements; provided that the
Executive acknowledges that the Executive is not eligible to participate in any
defined benefit pension or related supplemental benefit plan.

 

6



--------------------------------------------------------------------------------

(b)    VACATION. The Executive shall be entitled to four weeks of paid vacation
per calendar year, in accordance with the Company’s vacation policies, as in
effect from time to time. Vacation may be taken at such times as the Executive
elects with due regard to the needs of the Company. Unused vacation at the end
of a calendar year shall be forfeited according to the Company’s vacation
policy.

(c)    BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable and necessary business
and entertainment expenses incurred in connection with the performance of the
Executive’s duties hereunder.

(d)    RELOCATION EXPENSES. The Company shall pay, or reimburse the Executive
for, all reasonable relocation expenses incurred by the Executive relating to
the Executive’s relocation to the Bloomfield, Connecticut area in accordance
with the terms of the Company’s relocation policy.

(e)    CERTAIN AMENDMENTS. Nothing herein shall be construed to prevent the
Company from amending, altering, eliminating or reducing any plans, benefits or
programs so long as the Executive continues to receive compensation and benefits
consistent with Sections 3 through 6.

7.    TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)    DISABILITY. Upon written notice by the Company to the Executive of
termination due to Disability, while the Executive remains Disabled. For
purposes of this Agreement, “Disability” shall be deemed the reason for the
termination by the Company of the Executive’s employment, if, as a result of the
Executive incapacity due to physical or mental illness, the Executive shall have
been absent from fully performing the Executive’s duties with the Company for a
period of 6 consecutive months, the Company shall have provided a notice of
termination under this Section 7(a), and, within thirty days after such notice
being given, the Executive shall not have returned to the fully performing the
Executive’s duties hereunder.

(b)    DEATH. Automatically on the date of death of the Executive.

(c)    CAUSE. Immediately upon written notice by the Company to the Executive of
a termination for Cause. “Cause” shall mean (i) Executive’s conviction of (or a
plea of guilty or nolo contendere to) a felony or any crime involving moral
turpitude, dishonesty, fraud, theft or financial impropriety; or (ii) a
determination by a majority of the Board in good faith that Executive has
(A) willfully and continuously failed to perform substantially the Executive’s
duties (other than any such failure resulting from the Executive’s Disability or
incapacity due to bodily injury or physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board
that specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (B) engaged in
illegal conduct, an act of dishonesty or gross misconduct, in each case which is
in the course of the Executive’s employment and materially injurious to the
Company, (C) willfully violated a material requirement of the Company’s code of
conduct or the Executive’s fiduciary

 

7



--------------------------------------------------------------------------------

duty to the Company, or (D) violated Section 1(b) of this Agreement. No act or
failure to act on the part of the Executive shall be considered “willful” unless
it is done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s action or omission was in, or not opposed
to, the best interests of the Company. Notwithstanding the foregoing, Cause
shall not include any act or omission of which the Audit Committee of the Board
(or the full Board) has had actual knowledge of all material facts related
thereto for at least 90 days without asserting that the act or omission
constitutes Cause.

(d)    WITHOUT CAUSE. Upon written notice by the Company to the Executive of an
involuntary termination without Cause and other than due to death or Disability.

(e)    GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason, unless such events are corrected in all material
respects by the Company within 30 days following written notification by the
Executive to the Company, that the Executive intends to terminate the
Executive’s employment hereunder on a specified date not less than 30 days from
the date of such notice and not more than 60 days from the date of such notice
for one of the reasons set forth below. “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any of the following
events:

(i)    the Company removing the Executive from the position of President and
Chief Executive Officer, (other than for Cause or other than temporarily while
the Executive is physically or mentally incapacitated);

(ii)    a material reduction of the Executive’s Base Salary, other than a
general reduction in Base Salary that affects all similarly situated executives
in substantially the same proportions;

(iii)    a material reduction of annual target bonus opportunity other than a
general reduction in target bonus opportunity that affects all similarly
situated executives in substantially the same proportions;

(iv)    a failure to provide the Executive with the benefits provided or
referred to under this Agreement;

(v)    the Executive being required to relocate to a principal place of
employment more than 50 miles from the Company’s principal executive office in
Bloomfield, Connecticut (other than in connection with any teleworking or other
arrangement related to COVID-19 or another public health or safety emergency);
or

(vi)    the assignment of duties to the Executive that are materially
inconsistent with the Executive’s positions as President and Chief Executive
Officer, as the case may be (other than temporarily while the Executive is
physically or mentally incapacitated).

Notwithstanding the foregoing, (i) a suspension of the Executive’s title and
authority while on administrative leave due to a reasonable belief that the
Executive has engaged in misconduct, whether or not the suspected misconduct
constitutes Cause for employment termination, shall not be considered “Good
Reason”; provided that if such leave is unpaid and either the Executive returns
to full-time employment under this Agreement or it is subsequently determined
the

 

8



--------------------------------------------------------------------------------

Executive’s employment is to be terminated without Cause, then the compensation
and benefits that would have been payable during such leave will be paid as soon
as reasonably practicable with interest at the prime rate beginning as of the
date such leave commenced plus 100 basis points; (ii) a condition shall not be
considered Good Reason if the Executive does not provide written notification to
the Company of the existence of a condition described above in clauses (1) – (6)
above within 90 days following the initial existence of such condition, and
(iii) prospective changes to employee benefits (as defined in Section 6) for
future employment made on an across-the-board basis to all similarly situated
executives of the Company and its subsidiaries shall not be considered Good
Reason.

(f)    WITHOUT GOOD REASON. Upon 60 days’ prior written notice by the Executive
to the Company of the Executive’s termination of employment without Good Reason
(which the Company may, in its sole discretion, make effective earlier than any
notice date).

(g)    EXPIRATION OF EMPLOYMENT TERM. The expiration of the Employment Term
shall not result in or constitute a termination of the Executive’s employment,
which shall continue upon the at-will basis previously in effect. Without
limiting the provisions of Section 25 hereof, the Executive and the Company
agree that Sections 5A, 11, 12, 13, 19, 23, 24 and 26 hereof shall survive the
expiration of the Employment Term.

8.    CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time, except as otherwise provided
in the Change in Control Agreement in effect between the Executive and the
Company (“Change in Control Agreement”). For purposes of determining the date on
which to make payments under this Section 8, a termination of employment shall
only occur upon the Executive’s “separation from service” within the meaning of
Section 409A of the Code and as determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1). Except to the extent otherwise
provided in this Agreement, all compensation and benefits, including, without
limitation, stock options, stock appreciation rights, restricted stock units and
other awards under the Company’s long-term incentive programs, shall be subject
to the terms and conditions of the plan or arrangement under which such benefits
accrue, are granted or are awarded. Subject to Section 9, the following amounts
and benefits shall be due to the Executive.

(a)    DISABILITY. Upon employment termination due to Disability, the Company
shall pay or provide the Executive (i) any unpaid Base Salary through the date
of termination and any accrued vacation in accordance with Company policy;
(ii) any unpaid bonus or other short-term and long-term incentive compensation
as described in Section 4 above earned with respect to any completed fiscal
year; (iii) reimbursement for any unreimbursed expenses incurred through the
date of termination; (iv) all other payments and benefits to which the Executive
may be entitled under the terms of any applicable compensation arrangement or
benefit, equity or perquisite plan or program or grant or this Agreement,
including but not limited to any applicable pension, retirement and insurance
benefits (collectively, “Accrued Amounts”). The Executive will also be paid a
pro-rata portion of the Executive’s annual bonus for the performance year in
which the Executive’s termination occurs, payable at the time that annual
bonuses are paid to

 

9



--------------------------------------------------------------------------------

other senior executives (determined by multiplying the amount the Executive
would have received upon target performance had employment continued through the
end of the performance year by a fraction, the numerator of which is the number
of days during the performance year of termination that the Executive is
employed by the Company and the denominator of which is 365).

(b)    DEATH. In the event the Employment Term ends on account of the
Executive’s death, the Executive’s estate (or to the extent a beneficiary has
been designated in accordance with a program, the beneficiary under such
program) shall be entitled to any Accrued Amounts, including but not limited to
proceeds from any Company sponsored life insurance programs. Executive’s estate
(or beneficiary) will also be paid a pro-rata portion of the Executive’s annual
bonus for the performance year in which the Executive’s death occurs, payable at
the time that annual bonuses are paid to other senior executives (determined by
multiplying the amount the Executive would have received based upon target
performance had employment continued through the end of the performance year by
a fraction, the numerator of which is the number of days during the performance
year of termination that the Executive is employed by the Company and the
denominator of which is 365).

(c)    TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s
employment should be terminated (i) by the Company for Cause, or (ii) by the
Executive without Good Reason, the Company shall pay to the Executive any
Accrued Amounts.

(d)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s
employment by the Company is terminated by the Company other than for Cause
(other than a termination due to Disability or death) or by the Executive for
Good Reason, then the Company shall pay or provide the Executive with:

(i)    Accrued Amounts;

(ii)    a pro-rata portion of the Executive’s annual bonus for the performance
year in which the Executive’s termination occurs, payable at the time that
annual bonuses are paid to other senior executives (determined by multiplying
the amount the Executive would have received based upon actual financial
performance had employment continued through the end of the performance year by
a fraction, the numerator of which is the number of days during the performance
year that the Executive is employed by the Company and the denominator of which
is 365);

(iii)    an amount equal to the product of two times the sum of (i) the
Executive’s then current Base Salary and (ii) the most recent annual bonus paid
to the Executive (or awarded by the Board or the Compensation Committee for the
preceding calendar year if not then paid), payable in a single lump sum within
30 days after employment termination;

(iv)    each cash based long term performance award for which the performance
period has not yet been completed as of the date of such termination shall be
payable in cash, at the time that any such long-term performance award is paid
to other senior executives, such payment to be made on a pro-rata basis
(determined by multiplying the

 

10



--------------------------------------------------------------------------------

amount the Executive would have received based upon actual financial performance
had employment continued through the end of the performance period by a
fraction, the numerator which is the number of days the Executive remained
employed with the Company during the award’s performance period and the
denominator of which is the total number of days during the award’s performance
period); and

(v)    subject to the Executive’s continued co-payment of premiums, if required
under Company policy, continued participation for 24 months in all medical,
dental and vision plans which cover the Executive (and eligible dependents) on a
monthly basis upon the same terms and conditions (except for the requirements of
the Executive’s continued employment) in effect for active employees of the
Company. In the event the Executive obtains other employment that offers
substantially similar or improved benefits, as to any particular medical, dental
or vision plan, the Executive shall immediately notify the Company and such
continuation of coverage by the Company for such similar or improved benefit
under such plan under this subsection shall immediately cease. The continuation
of health benefits under this subsection shall reduce and count against the
Executive’s rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”). The parties intend that the first 18 months of
continued medical, dental and vision coverage shall not constitute a “deferral
of compensation” under Treas. Reg. Sect. 1.409A-1(b), and that the remaining
portion of such coverage shall qualify as a “reimbursement or in-kind benefit
plan” under Treas. Reg. Sect. 1.409A-3(i)(1)(iv).

(e)    ACCELERATION OF EQUITY AWARDS

If the Executive’s employment by the Company is terminated by the Company for
Disability (as defined in Section 7(a)) or without Cause (as defined in
Section 7(c)), or by the Executive for Good Reason (as defined in Section 7(e)),
or due to death, any outstanding unvested portion of the RSU Award will fully
vest and become non-forfeitable in accordance with the terms of the Management
Incentive Plan.

(f)    COORDINATION WITH CHANGE IN CONTROL AGREEMENT.

Notwithstanding anything to the contrary set forth in this Agreement, if the
Executive’s employment with the Company is terminated under circumstances that
result in the payment of “Severance Payments” under the Executive’s Change in
Control Agreement, the Severance Payments under the Executive’s Change in
Control Agreement shall be in lieu of any severance benefits otherwise payable
to the Executive under this Section 8.

(g)    TIMING OF BONUSES AND CERTAIN CASH-BASED LONG-TERM PERFORMANCE AWARDS

Reference to paying a pro-rata bonus or a pro-rata cash-based long-term
performance award under Section 8 at the same time as such compensation is paid
to other senior executives shall mean the payment date as determined under the
terms of the Company’s annual bonus plan or cash-based long term performance
program then in effect, subject to Section 20.

 

11



--------------------------------------------------------------------------------

9.    CONDITIONS. Any payments or benefits made or provided pursuant to
Section 8 (other than Accrued Amounts) are subject to the Executive’s:

(a)    compliance with the provisions of Section 11 hereof;

(b)    delivery to the Company of an executed Agreement and General Release (the
“General Release”), which shall be substantially in the form attached hereto as
Appendix A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within 21 days (42 days
in the case of an employment termination due to Disability and 45 days in the
case of an exit incentive or other employment termination program under the
Older Workers Benefit Protection Act) of presentation thereof by the Company to
the Executive (which presentation by the Company shall be made no later than two
(2) business days following the date of employment termination as determined
under Section 8), which is not subsequently timely revoked in accordance the
terms of the General Release; and

(c)    delivery to the Company of a resignation from all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans.

For purposes of any payments or benefits provided under Section 8 (other than
Accrued Amounts) to an Executive’s beneficiary or estate, the beneficiary or
estate shall comply with the provisions of Section 9(b) and Section 11(e).

Notwithstanding the due date of any post-employment payments, any amounts or
benefits due following an Executive’s employment termination under this
Agreement (other than Accrued Amounts) shall not be due until after the
expiration of any revocation period applicable to the General Release without
the Executive having revoked such General Release. If the Executive fails to
return an executed General Release to the Company within such 21-day period
(42-day period in the case of an employment termination due to Disability and
45-day period in the case of an exit incentive or other employment termination
program under the Older Workers Benefit Protection Act), or the Executive
subsequently and timely revokes such release in accordance with the terms of the
General Release, the Company shall not have any obligation to pay any amounts or
benefits under Section 8 of this Agreement. The Executive shall provide the
General Release in the same manner as written notice is provided to the Company
under Section 13 below.

Nevertheless (and regardless of whether the General Release has been executed by
the Executive), upon any termination of Executive’s employment, Executive shall
be entitled to receive any Accrued Amounts, payable within thirty (30) days
after the date of termination of employment or in accordance with the applicable
plan, program or policy and applicable law. In the event that the Executive dies
before all payments pursuant to this Section 9 have been paid, all remaining
payments shall be made to the beneficiary specifically designated by the
Executive in writing prior to the Executive’s death, or, if no such beneficiary
was designated (or the Company is unable in good faith to determine the
beneficiary designated), to the Executive’s personal representative or estate.

 

12



--------------------------------------------------------------------------------

10.    RESERVED.

11.    POST-EMPLOYMENT OBLIGATIONS.

(a)    CONFIDENTIALITY.

(i)    The Executive agrees and covenants that the Executive shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Executive’s employment and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained or developed
by the Executive during the Executive’s employment by the Company. The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes known to the public subsequent to
disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.

(ii)    Nothing herein prohibits or restricts the Executive (or the Executive’s
attorney) from initiating communications directly with, responding to an inquiry
from, providing testimony before, or otherwise voluntarily disclosing
information or documents to the Securities and Exchange Commission (SEC), the
Financial Industry Regulatory Authority (FINRA), any other self-regulatory
organization, or any other federal or state regulatory authority, government
agency or legislative body, in each case without advance notice to the Company.

(iii)    Notice of Immunity Under the Economic Espionage Act of 1996, as amended
by the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement, pursuant to 18 U.S.C. § 1833(b):

(1)    The Executive will not be held criminally or civilly liable under any
Federal or State trade secret law for any disclosure of a trade secret that
(A) is made (1) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; (B) or is made in a
complaint or other document filed under seal in a lawsuit or other proceeding.

(2)    If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to the Executive’s attorney and use the trade secret information
in the court proceeding if the Executive: (A) files any document containing
trade secrets under seal; and (B) does not disclose trade secrets, except
pursuant to court order. Nothing in this Agreement is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by such section.

 

13



--------------------------------------------------------------------------------

(b)    NON SOLICITATION OF EMPLOYEES. The Executive agrees and covenants that
for the two (2) year period following the date of termination the Executive will
not, directly or indirectly, individually or on behalf of any other person,
firm, corporation or other entity, solicit, aid or induce any managerial level
employee of the Company or any of its subsidiaries or affiliates to leave such
employment in order to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company
located within the geographical area in which the business of the Company is
conducted, or knowingly take any action to materially assist or aid any other
person, firm, corporation or other entity located within the geographical area
in which the business of the Company is conducted in identifying or hiring any
such employee (provided, that the foregoing shall not be violated by general
advertising not targeted at Company employees nor by serving as a reference for
an employee with regard to an entity with which the Executive is not
affiliated). For the avoidance of doubt, if the Executive can demonstrate to the
Company’s satisfaction that any managerial level employee on his or her own
initiative contacts the Executive for the primary purpose of securing
alternative employment, any action taken by the Executive thereafter shall not
be deemed a breach of this Section 11(b).

(c)    NON-COMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. In addition, the Executive acknowledges that
the Executive has access to the Company’s confidential and proprietary
information, trade secrets and goodwill, and in exchange for and to further
protect such confidential and proprietary information, trade secrets and
goodwill, the Executive agrees and covenants that for a period of two (2) years
following the date of termination the Executive will not, directly or
indirectly, become connected with, promote the interest of, or engage in any
other business or activity competing or preparing to compete with the business
of the Company within the geographical area in which the business of the Company
is conducted. Prohibited competitive activity under this Section 11(c) shall
also include activity that may require or inevitably requires disclosure of the
trade secrets, proprietary information, or confidential information of the
Company or its subsidiaries or affiliates.

(d)    NON-SOLICITATION OF CUSTOMERS. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
the Executive will have access to and learn about much or all of the customer
information of the Company, its subsidiaries or affiliates. “Customer
Information” includes, but is not limited to, names, phone numbers, addresses,
email addresses, order history, order preferences, chain of command, decision
makers, pricing information, and other information identifying facts and
circumstances specific to the customer and relevant to sales or services. The
Executive understands and acknowledges that loss of this customer relationship
and/or goodwill will cause significant and irreparable harm. The Executive
agrees and covenants that for a period of two (2) years following the date of
termination the Executive will not to directly or indirectly solicit, contact
(including but not limited to email, regular mail, express mail, telephone, fax,
instant message, or social media), attempt to contact, or meet with the
Company’s current, former or prospective customers for purposes of offering or
accepting goods or services similar to or

 

14



--------------------------------------------------------------------------------

competitive with those offered by the Company within the geographical area in
which the business of the Company is conducted. This restriction shall only
apply to: customers or prospective customers the Executive contacted in any way
during the past 24 months; customers about whom the Executive has trade secret
or confidential information; customers who became customers during the
Executive’s employment with the Company; and customers about whom the Executive
has information that is not available publicly.

(e)    NON-DISPARAGEMENT. Each of the Executive and the Company (for purposes
hereof, “the Company” shall mean only (i) the Company by press release and
(ii) the executive officers and directors thereof and not any other employees)
agrees not to make any public statements that disparage the other party, or in
the case of the Company, its respective affiliates, officers, directors,
products or services. Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), in accordance with Section 11(a)(2) and 11(a)(3) hereof, in SEC
filings or otherwise as required by law shall not be subject to this
Section 11(e).

(f)    RETURN OF COMPANY PROPERTY AND RECORDS. The Executive agrees and
covenants that upon termination of the Executive’s employment, for any cause
whatsoever, the Executive will surrender to the Company in good condition
(reasonable wear and tear excepted) all property and equipment belonging to the
Company and all records kept by the Executive containing the names, addresses or
any other information with regard to customers or customer contacts of the
Company, or concerning any proprietary or confidential information of the
Company (other than the Executive’s compensation records) or any operational,
financial or other documents given to the Executive during the Executive’s
employment with the Company.

(g)    COOPERATION. The Executive agrees that, following termination of the
Executive’s employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment, including any litigation or proceeding. The Company
shall compensate the Executive for any lost wages (or, if the Executive is not
then employed, provide reasonable compensation as determined by the Compensation
Committee) and expenses associated with such cooperation and assistance.

(h)    ASSIGNMENT OF INVENTIONS. The Executive will promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or jointly with others, which have arisen or which arise out of the
Executive’s employment with the Company, or relate to any matters directly
pertaining to, the business of the Company or any of its subsidiaries. Included
herein as if developed during the employment period is any specialized equipment
and software developed for use in the business of the Company. All of the
Executive’s right, title and interest in, to, and under all such Inventions,
licenses, and right to grant licenses shall be the sole property of the Company.
As to

 

15



--------------------------------------------------------------------------------

all such Inventions, the Executive will, upon request of the Company execute all
documents which the Company deems necessary or proper to enable it to establish
title to such Inventions or other rights, and to enable it to file and prosecute
applications for letters patent of the United States and any foreign country;
and do all things (including the giving of evidence in suits and other
proceedings) which the Company deems necessary or proper to obtain, maintain, or
assert patents for any and all such Inventions or to assert its rights in any
Inventions not patented.

(i)    EQUITABLE RELIEF AND OTHER REMEDIES. The parties acknowledge and agree
that the other party’s remedies at law for a breach or threatened breach of any
of the provisions of this Section would be inadequate and, in recognition of
this fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.

(j)    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 11 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

(k)    SURVIVAL OF PROVISIONS. The obligations contained in this Section 11
shall survive the termination or expiration of the Executive’s employment with
the Company and shall be fully enforceable thereafter.

12.    NO ASSIGNMENT.

(a)    This Agreement is personal to each of the parties hereto. Except as
provided in Section 12(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.

(b)    The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree in writing to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place
and shall deliver a copy of such assignment to the Executive.

 

16



--------------------------------------------------------------------------------

13.    NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (c) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the address shown on the records of the Company

If to the Company:

Kaman Corporation

1332 Blue Hills Avenue, P.O. Box 1

Bloomfield, CT 06002

Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14.    SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. Except as provided in
Section 15 hereof, if there is any inconsistency between this Agreement and any
other agreement (including but not limited to any option, stock, long-term
incentive or other equity award agreement), plan, program, policy or practice
(collectively, “Other Provision”) of the Company, the terms of this Agreement
shall control over such Other Provision.

15.    PRIOR AGREEMENTS. This Agreement supersedes any previous agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which may exist between the parties, other than the Change
in Control Agreement.

16.    SEVERABILITY. The provisions of this Agreement shall be deemed severable
and the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

17.    COUNTERPARTS. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instruments. One or more counterparts of this
Agreement may be delivered by facsimile, with the intention that delivery by
such means shall have the same effect as delivery of an original counterpart
thereof.

18.    ARBITRATION. Any dispute or controversy arising under or in connection
with this Agreement, other than injunctive relief under Section 11(i) hereof or
damages for breach of Section 11, shall be settled exclusively by arbitration,
conducted before a single arbitrator in Hartford, Connecticut administered by
the American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The single arbitrator shall be selected by the
mutual agreement of the Company and the Executive, unless the parties are unable
to agree to an arbitrator, in which case, the arbitrator will be selected under
the procedures of the AAA. The arbitrator will have the authority to permit
discovery and to follow the procedures that the arbitrator determines to be
appropriate. The arbitrator will have no power to award consequential (including
lost profits), punitive or exemplary damages. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. The Executive and the
Company understand and agree that this arbitration provision is governed by the
Federal Arbitration Act, 9, U.S.C., § 1, et seq., and that by entering into this
arbitration provision they are waiving their respective

 

17



--------------------------------------------------------------------------------

rights to bring any dispute or controversy provided for in this Section 18 to
court, including any right to a jury trial. The Executive and the Company agree
that such arbitration shall be conducted on an individual basis only, not a
class or collective basis, and hereby waive any right to bring class wide or
collective claims before any arbitrator or in any forum. THE PARTIES UNDERSTAND
THAT BY AGREEING TO ARBITRATE DISPUTES THEY ARE WAIVING ANY RIGHT THEY MIGHT
OTHERWISE HAVE TO A JURY TRIAL, SUBJECT TO APPLICABLE LAW.

19.    MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to its conflicts of law
principles.

20.    SECTION 409A COMPLIANCE. The intent of the parties is that payments and
benefits under this Agreement be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), to the extent
subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered in accordance with such
intention. Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the Company
for purposes of any payments under this Agreement which are subject to
Section 409A until Executive would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A. Each amount
to be paid or benefit to be provided under this Agreement shall be construed as
a separate identified payment for purposes of Section 409A. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement or any other arrangement
between the Executive and the Company during the six-month period immediately
following the Executive’s separation from service shall instead be paid on the
first business day after the date that is six months following the Executive’s
separation from service (or, if earlier, the Executive’s date of death). To the
extent required to avoid an accelerated or additional tax under Section 409A,
amounts reimbursable to the Executive under this Agreement or any other
arrangement between the Executive and the Company shall be paid to the Executive
on or before the last day of the year following the year in which the expense
was incurred and the amount of expenses eligible for reimbursement (and in kind
benefits provided to the Executive) during one year may not affect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments described in this Agreement shall
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to any such payment. The Executive shall be solely
responsible for the payment of any taxes and penalties incurred under
Section 409A.

 

18



--------------------------------------------------------------------------------

21.    MITIGATION OF DAMAGES. In no event shall the Executive be obliged to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, nor
shall the amount of any payment hereunder be reduced by any compensation earned
by the Executive as a result of employment by another employer, except as set
forth in this Agreement.

22.    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

23.    AGREEMENT OF THE PARTIES. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto. Neither Executive nor the Company shall be entitled to any presumption
in connection with any determination made hereunder in connection with any
arbitration, judicial or administrative proceeding relating to or arising under
this Agreement.

24.    NOTIFICATION TO SUBSEQUENT EMPLOYER. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to, the
Executive’s subsequent, anticipated, or possible future employer.

25.    SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and Executive which by their express terms or clear intent are to
survive termination of Executive’s employment with the Company, including,
without limitation, the provisions referenced in Section 7(g), will survive
termination of Executive’s employment with the Company, and will remain in full
force and effect according to their terms.

26.    ACKNOWLEDGEMENT OF FULL UNDERSTANDING. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT THE EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS
INTO THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE
HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE
EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement effective as of the date first written above.

 

KAMAN CORPORATION               EXECUTIVE By:  

/s/ Shawn G. Lisle

    

/s/ Ian K. Walsh

  Shawn G. Lisle      Ian K. Walsh Its:   Senior Vice President and General
Counsel      Date:  

August 20, 2020

Date:  

August 20, 2020

      

 

20



--------------------------------------------------------------------------------

APPENDIX A

FORM OF RELEASE

AGREEMENT AND GENERAL RELEASE

Kaman Corporation, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees, shareholders and agents thereof (collectively
referred to throughout this Agreement as “Employer”), and Ian K. Walsh
(“Executive”), the Executive’s heirs, executors, administrators, successors and
assigns (collectively referred to throughout this Agreement as “Employee”)
agree:

1.    Last Day of Employment. Executive’s last day of employment with Kaman
Corporation is                     . In addition, Executive will not be eligible
for any benefits or compensation after                     , including payments
under the Executive’s Change in Control Agreement, other than as specifically
provided in Sections 6 and 8 of the Executive Employment Agreement between
Employer and Executive effective as of August 20, 2020 (the “Employment
Agreement”). Executive further acknowledges and agrees that, after
                        , the Executive will not represent the Executive as
being a director, employee, officer, trustee, agent or representative of
Employer for any purpose. In addition, effective as of                     ,
Executive resigns from all offices, directorships, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, Employer or any
benefit plans of Employer. These resignations will become irrevocable as set
forth in Section 3 below.

2.    Consideration. The parties acknowledge that this Agreement and General
Release is being executed for good and valuable consideration and in accordance
with Section 9 of the Employment Agreement.

3.    Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer’s General Counsel, or his/her designee, or mailed to Kaman
Corporation, 1332 Blue Hills Avenue, P.O. Box 1, Bloomfield, CT 06002,
Attention: General Counsel, and postmarked within seven (7) calendar days of
execution of this Agreement and General Release. This Agreement and General
Release shall not become effective or enforceable until the revocation period
has expired without Executive having revoked this Agreement and General Release
during the seven (7)-day revocation period provided for herein. If the last day
of the revocation period is a Saturday, Sunday, or legal holiday in Hartford,
Connecticut, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.

4.    General Release of Claims. Subject to the full satisfaction by the
Employer of its obligations under the Employment Agreement, Employee knowingly
and voluntarily releases and forever discharges Employer from any and all
claims, causes of action, demands, fees, rights, obligations and liabilities of
any kind whatsoever, whether known and unknown, against Employer, that Employee
has, has ever had or may have as of the date of execution of this Agreement and
General Release, including, but not limited to, any alleged violation of:

- Title VII of the Civil Rights Act of 1964, as amended;



--------------------------------------------------------------------------------

- The Civil Rights Act of 1991;

- Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

- The Employee Retirement Income Security Act of 1974, as amended;

- The Immigration Reform and Control Act, as amended;

- The Americans with Disabilities Act of 1990, as amended;

- The Age Discrimination in Employment Act of 1967, as amended;

- The Older Workers Benefit Protection Act of 1990;

- The Worker Adjustment and Retraining Notification Act, as amended;

- The Occupational Safety and Health Act, as amended;

- The Family and Medical Leave Act of 1993, as amended;

- The Equal Pay Act, as amended;

- The National Labor Relations Act, to the extent permitted by law;

- The Consolidated Omnibus Budget Reconciliation Act (“COBRA”), as amended and
to the extent permitted by law;

- The Connecticut Fair Employment Practices Act – Conn. Gen. Stat. § 46a-51 et
seq., as amended;

- The Connecticut Wage Laws – Conn. Gen. Stat. § 31-58 et seq., as amended;

- The Connecticut Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim – Conn. Gen. Stat. § 31-290a, as amended;

- The Connecticut Equal Pay Law – Conn. Gen. Stat. § 31-58(e) et seq., §§ 31-75
and 31-76, as amended;

- The Connecticut Family and Medical Leave Law – Conn. Gen. Stat. § 31-51kk et
seq., as amended;

- The Connecticut Drug Testing Law – Conn. Gen. Stat. § 31-51t et seq., as
amended;

- The Connecticut Whistleblower Law – Conn. Gen. Stat. § 31-51m(a) et seq., as
amended;

- The Connecticut Free Speech Law – Conn. Gen. Stat. § 31-51q et seq., as
amended;

 

22



--------------------------------------------------------------------------------

- The Connecticut Age Discrimination and Employee Benefits Law – Conn. Gen.
Stat. § 38a-543, as amended;

- The Connecticut Reproductive Hazards Law – Conn. Gen. Stat. § 31-40g et seq.,
as amended;

- The Connecticut AIDS Testing and Confidentiality Law - Conn. Gen. Stat. § 19a-
581 et seq., as amended;

- The Connecticut Electronic Monitoring of Employees Law – Conn. Gen. Stat. §
31-48b and d, as amended;

- The Connecticut Statutory Provision Regarding Protection of Social Security
Numbers and Personal Information – Conn. Gen. Stat. § 42-470 et seq., as
amended;

- The Connecticut Statutory Provision Regarding Concerning Consumer Privacy and
Identity Theft – Public Act No. 09-239;

- The Connecticut OSHA, as amended;

- The Connecticut Paid Sick Leave law (originally P.A. 11-52), as amended;

- Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Connecticut;

- Rhode Island Fair Employment Practices Act;

- Rhode Island Civil Rights Act;

- Rhode Island AIDS Law;

- Rhode Island Civil Rights of People with Disabilities Law;

- Rhode Island Domestic Abuse Bias in Employment Law;

- Rhode Island Discrimination Based on Genetic Testing Law;

- Rhode Island Military Family Relief Act;

- Rhode Island Equal Pay Act;

- Rhode Island Whistleblower Protection Act;

- Rhode Island Employee Social Media Privacy Act;

- Rhode Island Healthy and Safe Families and Workplaces Act;

- Rhode Island wage and hour laws;

 

23



--------------------------------------------------------------------------------

- Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;

- Any public policy, contract, tort, or common law; or

- Any allegation for costs, fees, or other expenses including attorney’s fees
incurred in these matters.

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights
under any pension plan or claims for benefits under any other employee benefit
plan, policy or arrangement maintained by Employer or under COBRA and other
Accrued Amounts (as such term is defined in the Employment Agreement); (ii)
Employee’s rights under the provisions of the Employment Agreement which are
expressly provided to survive termination of employment; (iii) Employee’s rights
as a stockholder; and (iv) any rights that Employee has, had, or may have to
indemnification, advancement, contribution or defense, however arising, pursuant
to and in accordance with applicable law, Employer’s articles of incorporation
or by-laws or any applicable liability insurance coverage.

5.    No Claims Permitted. Employee waives Executive’s right to file any charge
or complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
Notwithstanding the foregoing, Employee understands that nothing contained in
this Agreement and General Release prevents or limits Employee from filing a
charge or complaint with, cooperating with or participating in any investigation
or proceeding before, the Equal Employment Opportunity Commission, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other self-regulatory agency,
legislative body or federal, state or local governmental agency or commission
(“Government Agencies”). Employee further understands that this Agreement and
General Release does not limit Employee’s ability to report possible violations
of applicable laws to the Government Agencies, communicate with any Government
Agencies, including providing documents or other information, without notice to
Employer. This Agreement and General Release does not limit Employee’s right to
receive an award for information provided to any Government Agencies. This
general release of claims also excludes any claims made under state workers’
compensation or unemployment laws, or any claims which cannot be waived by law.

6.    Affirmations. Employee affirms Executive has not filed, has not caused to
be filed, and is not presently a party to, any claim, complaint, or action
against Employer in any forum. Employee further affirms that the Executive has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which Executive may be entitled and no other compensation,
wages, bonuses, commissions and/or benefits are due to Executive, except as
provided in Sections 6 and 8 of the Employment Agreement. Employee also affirms
Executive has no known workplace injuries.

7.    Cooperation; Return of Property. In accordance with Sections 11(f) and
11(g) of the Employment Agreement, Employee agrees to reasonably cooperate with
Employer and its counsel in connection with any investigation, administrative
proceeding or litigation relating to

 

24



--------------------------------------------------------------------------------

any matter that occurred during Executive’s employment in which Executive was
involved or of which Executive has knowledge and Employer will reimburse the
Employee for any reasonable out-of-pocket travel, delivery or similar expenses
incurred and lost wages (or will provide reasonable compensation if Executive is
not then employed) in providing such service to Employer. Employee represents
that Executive has complied with Section 11(f) of the Employee Agreement
regarding the return of property.

8.    Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the State of
Connecticut without regard to its conflict of laws provisions. In the event
Employee or Employer breaches any provision of this Agreement and General
Release, Employee and Employer affirm either may institute an action to
specifically enforce any term or terms of this Agreement and General Release.
Should any provision of this Agreement and General Release be declared illegal
or unenforceable by any court of competent jurisdiction and should the provision
be incapable of being modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. Nothing herein, however, shall operate
to void or nullify any general release language contained in the Agreement and
General Release.

9.    No Admission of Wrongdoing. Employee agrees that neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at any time for any purpose as an admission by
Employer of any liability or unlawful conduct of any kind.

10.    Amendment. This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.

11.    Entire Agreement. This Agreement and General Release sets forth the
entire agreement between the parties hereto and fully supersedes any prior
agreements or understandings between the parties; provided, however, that
notwithstanding anything in this Agreement and General Release, the provisions
in the Employment Agreement which are intended to survive termination of the
Employment Agreement, including but not limited to those contained in Section 11
thereof, shall survive and continue in full force and effect. Employee
acknowledges Executive has not relied on any representations, promises, or
agreements of any kind made to Executive in connection with Executive’s decision
to accept this Agreement and General Release.

EMPLOYEE HAS READ THIS AGREEMENT IN ITS ENTIRETY AND UNDERSTANDS ALL OF ITS
TERMS. EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE
(21) CALENDAR DAYS (EXCEPT IN THE CASE OF AN EXIT INCENTIVE OR OTHER EMPLOYMENT
TERMINATION PROGRAM UNDER THE OLDER WORKERS BENEFIT PROTECTION ACT, IN WHICH
CASE EXECUTIVE HAS FORTY-FIVE (45) CALENDAR DAYS) TO REVIEW THIS AGREEMENT AND
GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL RELEASE.

 

25



--------------------------------------------------------------------------------

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21), OR, IF APPLICABLE, FORTY-FIVE (45), CALENDAR DAY CONSIDERATION
PERIOD. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS WAIVING AND RELEASING CLAIMS
UNDER THE AGE DISCRIMINATION AND EMPLOYMENT ACT OF 1967, AS AMENDED.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, WHICH EMPLOYEE AGREES CONSTITUTES GOOD AND VALUABLE
CONSIDERATION, EMPLOYEE FREELY, KNOWINGLY AND VOLUNTARILY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER. THIS AGREEMENT SHALL NOT BECOME EFFECTIVE UNTIL THE EIGHTH (8TH) DAY
AFTER EMPLOYEE SIGNS, WITHOUT TIMELY REVOKING, THIS AGREEMENT AND GENERAL
RELEASE. NO PAYMENTS DUE TO EMPLOYEE UNDER THIS AGREEMENT AND GENERAL RELEASE
SHALL BE MADE OR BEGIN BEFORE THE DATE THIS AGREEMENT AND GENERAL RELEASE
BECOMES EFFECTIVE PURSUANT TO ITS TERMS.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

KAMAN CORPORATION              EXECUTIVE By:  

             

   

             

Name:       Ian K. Walsh Title:  

             

      Date:  

             

    Date:  

             

 

26